Citation Nr: 0915758	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  99-09 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
toes.

2.  Entitlement to an initial rating higher than 30 percent 
for aphakia of the left eye.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1975 to 
January 1995.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Nashville, 
Tennessee.  The decision granted service connection for 
aphakia of the left eye with impairment of visual field and 
assigned an initial 30 percent evaluation retroactively 
effective from December 17, 1997.  In response, the Veteran 
appealed for a higher initial rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  He also appealed the RO's denial, in 
that same decision, of his claim for service connection for 
arthritis in his toes.

The Board remanded this case in November 2003 and again in 
December 2005 for further development and consideration, 
including to ensure procedural due process.  The remand was 
via the Appeals Management Center (AMC).  The Board also 
referred for appropriate action an additional claim the 
Veteran had raised for service connection for migraine 
headaches secondary to his left eye disability.  As it does 
not appear, however, that any action has been taken regarding 
this additional claim, it again is referred to the RO via the 
AMC.

As for the claims that are currently before the Board, they 
have been advanced on the docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  An October 2006 VA compensation examiner confirmed the 
Veteran has pseudophakia secondary to trauma in his left eye.  
But his vision was 20/20 bilaterally, so completely normal, 
and a Goldman Bowl visual field test indicated he had an 
average contraction to 22.625 degrees in his left eye.

2.  The most probative medical evidence of record indicates 
the Veteran does not have arthritis in his toes, despite 
prior radiographic suggestions to the contrary.  In any 
event, even if assumed for the sake of argument he does have 
arthritis in his toes, the arthritis has not been 
etiologically linked by competent medical evidence to his 
military service - including, in particular, to two injuries 
he sustained during service, one to his left foot and another 
to his right.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 30 percent for the aphakia of the left eye.  38 U.S.C.A. 
§§ 1155, 5107 (West 2007); 38 C.F.R. §§ 3.321(b)(1), 4.84a, 
DCs 6029, 6075-6079, 6080 (2008).

2.  The Veteran does not have arthritis in his toes from a 
disease or an injury incurred in or aggravated by his 
military service, nor may arthritis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

With respect to the claim for service connection for 
arthritis in the Veteran's toes, VA has complied with the 
duty-to-notify provisions of the Veterans Claims Assistance 
Act (VCAA).  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  In 
particular, letters from the RO and AMC in July 2001, May 
2004 and October 2006:  (1) informed the Veteran of the 
information and evidence not of record that was necessary to 
substantiate this claim; (2) informed him of the information 
and evidence that VA would obtain and assist him in 
obtaining; and (3) informed him of the information and 
evidence he was expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).

With respect to his claim for an initial rating higher than 
30 percent for the aphakia affecting his left eye, where, as 
here, the claim arose in another context, namely, him trying 
to establish his underlying entitlement to service 
connection, and this claim since has been granted and he has 
appealed a downstream issue such as the initial disability 
rating assigned, the underlying claim has been more than 
substantiated - it has been proven, thereby rendering 
§ 5103(a) notice no longer required because the intended 
purpose of the notice has been fulfilled.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  Thereafter, once a notice of 
disagreement (NOD) has been filed, only the notice 
requirements for a rating decision and statement of the case 
(SOC) described within 38 U.S.C. §§ 5104 and 7105 control as 
to the further communications with the appellant, including 
as to what "evidence [is] necessary to establish a more 
favorable decision with respect to downstream elements ...."  
Id.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).



In any event, here, VA also has complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007), by also apprising the Veteran in the October 2006 
letter of the downstream disability rating and effective date 
elements of his underlying claim, again, keeping in mind that 
his claim initially arose in the context of him trying to 
establishing his underlying entitlement to service connection 
for aphakia of the left eye - since granted.

And of equal or even greater significance, after providing 
that additional October 2006 notice, the AMC subsequently 
went back and readjudicated the claims in the November 2008 
supplemental SOC (SSOC).  This is important to point out 
because the Federal Circuit Court had held that a SOC or SSOC 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

So, here, even if arguably there is any deficiency in the 
notice to the Veteran or the timing of the notice it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).



If there was any deficiency in the notice to the Veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) and Sanders v. 
Nicholson, 487 F.3d 881 (2007).  But see, too, Shinseki v. 
Sanders, No. 07-1209 (April 21, 2009) (wherein the U.S. 
Supreme Court overturned the Federal Circuit Court's holding 
in Sanders and Simmons and held, instead, that the claimant, 
not VA, has the responsibility of showing why a VCAA notice 
error is prejudicial).

Further concerning this, the Veteran has been represented 
throughout this appeal by an accredited veteran's service 
organization, Military Order of the Purple Heart (MOPH), 
which presumably is knowledgeable of the requirements for him 
to establish his entitlement to an initial disability rating 
higher than 30 percent for his left eye aphakia, as well as 
service connection for arthritis in his toes.  Indeed, 
they made arguments in several written directly addressing 
the requirements for obtaining these VA benefits.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence concerning his claims under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO and AMC obtained all 
pertinent medical and other records that he and his 
representative identified.  In addition, VA afforded the 
Veteran compensation examinations to determine the nature, 
severity and etiology of his left eye aphakia and toe 
arthritis, the determinative issues concerning these claims 
for service connection and a higher initial rating.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159C(4).  See also 
Caffrey v. Derwinski, 6 Vet. App. 377 (1994).  Accordingly, 
the Board finds that no further assistance is needed to meet 
the requirements of the VCAA or Court.



Whether the Veteran is Entitled to an Initial Rating Higher 
than 30 Percent for Aphakia of the Left Eye

VA evaluates disabilities by applying a schedule of ratings 
based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will show 
all of the findings for a specific rating, especially in the 
more fully described grades of disabilities, but VA will 
assign the higher of two evaluations if the disability more 
closely approximates the criteria for that rating.  
Otherwise, VA assigns the lower rating.  38 C.F.R. §§ 4.7, 
4.21.  All reasonable doubt is resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.  In assessing the degree of 
disability of a service-connected condition, the disorder and 
reports of rating examinations are to be viewed in relation 
to the whole history.  38 C.F.R. §§ 4.1, 4.2.  See also 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Consideration of factors that are wholly outside the rating 
criteria provided by regulation is error.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).

If, as here, there is disagreement with the initial rating 
assigned following the grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, the Veteran's rating may be 
"staged" to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at others.

The Veteran has been assigned a 30 percent evaluation for his 
left eye condition.  This is the maximum schedular rating 
available for one eye under DC 6029.



According to DC 6029, a minimum 30 percent evaluation will be 
assigned for unilateral or bilateral aphakia, which is not to 
be combined with any other rating for impaired vision.  
"Aphakia" is the absence of the lens of the eye.  
Dorland's Illustrated Medical Dictionary 110 (27th ed. 1988).  
Flash v. Brown, 8 Vet. App. 332, 335 (1995).  When only one 
eye is aphakic, the eye having poorer corrected visual acuity 
will be rated on the basis of its acuity without correction.  
When both eyes are aphakia, both will be rated on corrected 
vision.  The corrected vision of one or both aphakic eyes 
will be taken one step worse than the ascertained value, 
however, not better than 20/70 [6/21].  Combined ratings for 
disabilities of the same eye should not exceed the amount for 
total loss of vision of that eye unless there is an 
enucleation or a serious cosmetic defect added to the total 
loss of vision.  See 38 C.F.R. § 4.84a, Diagnostic Code 6029.  

VA furnished a VA compensation examination in May 1998 to 
determine the nature, severity and etiology of any left eye 
condition.  The examiner noted the Veteran's history of eye 
trauma in 1991, and that he had developed a traumatic 
cataract which was removed in 1992.  He was rehabilitated 
with a colored lens.  During that examination, he complained 
of extreme photosensitivity since his left eye injury, but 
denied experiencing pain or unstable vision.  Objective 
findings noted he had corrected 20/20 vision in both eyes 
with hard contact lenses.  Extraocular motility was full and 
orthophoric was in primary gaze.  The right pupil reacted to 
light but the left pupil was keratotic and there was no 
apparent afferent pupillary defect.  Intraocular pressure was 
18 in the right eye and 19 in the left.  The right cornea was 
unremarkable while the left eye had minor keratic 
precipitates and a small vitreal adhesion to the epithelium 
interiorly.  He was aphakic in the left eye.  The assessment 
was aphakia of the left eye with 20/20 vision.  The examiner 
recommended referral for a Goldman's visual test.



VA furnished a Goldman's visual test in September 2000.  The 
Goldman visual field was 70 degrees temporal, 30 degrees 
nasal, 40 degrees superior and 40 degrees inferior (31 
degrees temporally, 36 degrees down temporally, 42 degrees 
down, 49 degrees down nasally, 42 degrees nasally, 36 degrees 
up nasally, 51 degrees up and 32 degrees up temporally).  The 
total loss was 319 degrees.  Remaining field 500 degrees 
minus 319 degrees equals 181 degrees divided by 8 equals 
22.625 degrees average concentric contraction.  

VA furnished another examination in October 2006 to determine 
the then current severity of the Veteran's left eye 
condition.  The examiner reviewed the claims file for the 
pertinent medical and other history.  During the examination, 
the Veteran complained of a few floaters and photophobia in 
his left eye.  There were no other complaints, such as of 
pain or other visual problems.  Objective findings indicated 
that his vision without correction was 20/200 in his right 
eye and 20/20 in his left.  His corrected visual acuity was 
20/20 in both eyes, i.e., bilaterally.  His pupils were 3 mm 
on the right and surgical pupil on the left.  Extraocular 
muscle and confrontational visual field were full.  
Conjunctivae and sclerae were within normal limits.  His 
cornea was clear.  Fundus examination showed dilated cup-to-
disk of .8 in both eyes with inferior temporal thinning.  The 
diagnosis was pseudophakia secondary to trauma in his left 
eye, early cataract in his right eye, presbyopia and 
refractive error, glaucoma suspect.  This examiner requested 
another Goldman visual field test.

VA conducted this referral Goldman visual field test in March 
2007.  After an extensive review of the claims file for the 
pertinent medical and other history, the examiner determined 
the Veteran had a traumatic cataract where his crystalline 
lens was removed in 1982.  He had corectopia and problems 
with photophobia due to the iridodialysis from the broom 
handle.  He wore aphakia contact lens for many years, but 
they became intolerable.  In May 2002, Dr. R.C. completed an 
intraocular 


lens implantation along with sutures to correct the Veteran's 
mydriasis and iridodialysis.  His photophobia improved and 
there was an excellent result from the surgery.  As a result, 
the examiner indicated the Veteran was no longer aphakic from 
the service injury in 1978.  He had 20/20 with monovision 
with his left eye seeing 20/20 at distance.  He was also 
glaucoma suspect, but a review of the records does not show 
any enlargement of the optic cup.  

In rating impairment of visual acuity, the best distant 
vision obtainable after best correction with glasses will be 
the basis of the rating, except in cases of keratoconus in 
which contact lenses are medically required.  38 C.F.R. § 
4.75.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based upon the degree of 
the resulting impairment of visual acuity.  38 C.F.R. § 
4.84a, Diagnostic Codes 6061 to 6079.  The percentage 
evaluation will be found from Table V by intersecting the 
horizontal row appropriate for the Snellen index for one eye 
and the vertical column appropriate to the Snellen index of 
the other eye.  38 C.F.R. § 4.83a, Table V.

VA assigns a 10 percent disability rating for impairment of 
central visual acuity when vision in one eye is correctable 
to 20/40 and vision in the other eye is correctable to 20/50.  
38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079.  Further, 
the Board notes that, since the Veteran's right eye is not 
service connected, visual acuity in this eye is considered to 
be normal.  See 38 C.F.R. § 3.383(a)(1); see also 38 C.F.R. § 
4.14.  As mentioned, however, the Veteran's left eye 
visual acuity was correctable to 20/20 at all of his VA 
examinations, so to entirely within normal limits.  
Consequently, this condition does not warrant even the most 
minimum compensable evaluation under DCs 6075-6079.  



Under DC 6080, concentric contraction of visual field to 15 
degrees but not to 5 degrees warrants a 70 percent rating for 
bilateral loss, and a 20 percent rating for unilateral loss, 
or rate as 20/200 (6/60); concentric contraction of visual 
field to 30 degrees but not to 15 degrees warrants a 50 
percent rating for bilateral loss, and a 10 percent rating 
for unilateral loss, or rate as 20/100 (6/30); concentric 
contraction of visual field to 45 degrees but not to 30 
degrees warrants a 30 percent rating for bilateral loss, and 
a 10 percent rating for unilateral loss, or rate as 20/70 
(6/21), concentric contraction of visual field to 60 degrees 
but not to 45 degrees warrants a 20 percent rating for 
bilateral loss, and a 10 percent rating for unilateral loss, 
or rate as 20/50 (6/15).  38 C.F.R. § 4.84a, DC 6080.  The 
concentric contraction ratings require contraction within the 
stated degrees, temporally; the nasal contraction may be 
less.  38 C.F.R. § 4.84a, Diagnostic Code 6080, Note (2) 
(2007).  VA rates unilateral loss of temporal half as 10 
percent disabling, or rated as 20/70 (6/21); and unilateral 
loss of nasal half as 10 percent disabling, or as 20/50 
(6/15).  38 C.F.R. § 4.84a, DC 6080 (2007).

Based on the impairment of visual field alone in September 
2000, the Goldman visual field testing exhibited an average 
contraction to 23 degrees for the Veteran's service-connected 
left eye condition (i.e., unilateral only).  This evidence 
only supports a 10 percent evaluation for visual field 
concentric contraction in his left eye (unilateral).  
38 C.F.R. § DC 6080.  Neither eye has been enucleated, 
nor is there evidence of visible distortion or any other type 
of cosmetic defect.  He clearly retains both eyes, so the 
provisions of Diagnostic Code 6066 are not for application.  
In addition, as there is no evidence suggesting impairment of 
ocular muscle function, the provisions of Diagnostic Code 
6090 also are not for application.  

Hence, the 30 percent rating under DC 6029 represents the 
maximum possible evaluation for this condition under the 
current circumstances.  And inasmuch as 30 percent represents 
the greatest level of disability attributable to the left eye 
aphakia since the effective date the Veteran received this 
rating, his rating may not be increased beyond this level - 
so not "staged" under Fenderson.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to an initial rating higher than 30 percent 
for the left eye aphakia.  And as the preponderance of the 
evidence is against this claim, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  Accordingly, the appeal of this claim is denied.

Extra-schedular Consideration

The Veteran also has not shown that his service-connected 
left eye aphakia markedly interferes with his employment, 
meaning above and beyond that contemplated by his schedular 
rating of 30 percent.  Although the report of his October 
2006 VA examination indicates he was unemployed, the Board 
also sees that he was incarcerated for six months in 2003 and 
was terminated from his employment at the VARO in Louisville, 
Kentucky, for unexcused absences.  There is no indication his 
left eye disability had anything to do with that.  And, 
generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  See, too, Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (indicating the disability 
rating, itself, is recognition that industrial capabilities 
are impaired).  The Veteran also has not shown that his 
service-connected left eye aphakia has necessitated frequent 
periods of hospitalization or otherwise rendered 
impracticable the application of the regular schedular 
standards.  The vast majority, if not all, of his evaluation 
and treatment has been on an outpatient basis, not as an 
inpatient.  Consequently, the Board does not have to remand 
this case to the RO for further consideration of this issue.  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).



Whether the Veteran is Entitled to Service Connection for 
Arthritis in his Toes

The Veteran contends that he injured his left foot in January 
1978 and fractured at least one right toe in November 1992 
during his active military service.  But the preponderance of 
the evidence is against this claim, so it must be denied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Veteran's service treatment records (STRs) confirm that 
he dropped a bed on his left foot in January 1978 and that he 
fractured at least one of his right toes in November 1992, as 
he alleges.  But those injuries apparent did not result in 
chronic residual disability because his subsequent military 
separation examination in September 1994 noted that his feet 
were normal.  And although he checked the box "Yes" for 
foot trouble when completing the medical history 
questionnaire during his military separation examination, the 
comments section shedding further light on this indicates he 
had had corns (calluses) on his feet since 1985 and that he 
had not sought any treatment for this condition during 
service.  His military service ended in January 1995, and 
there is no indication of arthritis in his toes - certainly 
not to a degree of at least 10-percent disabling, within one 
year of his discharge from service.  See 38 C.F.R. § 4.71a, 
DCs 5003 and 5010, indicating to rate arthritis on the basis 
of the extent it causes associated limitation of motion in 
the affected part of the body.  So there is no basis for 
granting presumptive service connection.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.



Only in May 1998 did VA treatment records indicate X-rays had 
revealed arthritis in some of the left and right toes.  So 
the Board remanded the claim in December 2005 to obtain a 
medical opinion addressing whether the arthritis in the toes 
was traceable back to the injuries in service.

The Veteran had the requested VA compensation examination in 
November 2006 to assist in making this important 
determination as to whether the arthritis in his toes is 
attributable to his military service - and, in particular, 
to the trauma mentioned.  The VA examiner reviewed the 
Veteran's pertinent medical and other history, noting the 
history of left foot injury in 1978 and right foot injury in 
1992.  During the examination, the Veteran complained of 
pain, swelling, stiffness, fatigability, weakness and lack of 
endurance while standing and walking bilaterally.  He said 
that he used orthotic inserts in his shoes.

Objective findings concerning the left foot indicated there 
was pain on motion during plantar flexion of the great toe, 
swelling around the ankle extending into the dorsum of the 
foot and into the plantar area of the foot, tenderness and 
abnormal weight bearing due to callous formation.  Physical 
findings of the right foot showed painful motion on 
dorsiflexion of the great toe, swelling around the ankle and 
foot, tenderness, and abnormal weight bearing due to callous 
formation.  

X-rays were negative for any indications of arthritis.  There 
was mild bunion deformity at the right metatarsophalangeal 
joint.  The diagnosis was fracture of the great toe, 
bilaterally, with no evidence of arthritis of the feet.  The 
examiner explained that he could not provide an opinion as to 
whether the Veteran's bilateral toe problems were the result 
of his military service because there was no evidence of 
arthritis in the X-rays.



That most recent November 2006 VA compensation examiner 
disputed the notion that the Veteran has arthritis in his 
toes, although the X-rays taken earlier in May 1998 had 
revealed evidence of what appeared to have been mild 
osteoarthritis in the toes of both feet.  Thus, if the more 
current examiner is to be believed, in the absence of 
competent medical evidence showing a clinical diagnosis of 
arthritis involving the Veteran's toes, his claim must be 
denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 
F.3d 1328, 1332 (1997) (holding that compensation may only be 
awarded to an applicant who has disability on the date of 
application, not for a past disability); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there is no valid 
claim).

Even assuming for the sake of argument, however, that the 
Veteran does have X-ray confirming arthritis in his toes (see 
38 C.F.R. § 4.71a, DC 5003, requiring this confirmation by X-
ray), as suggested by the report of his May 1998 
consultation, that still, again, was more than one year after 
his military service ended, so beyond the presumptive period.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Moreover, there remains no medical nexus opinion 
etiologically linking the arthritis in his toes to his 
military service - and, in particular, to the two injuries 
mentioned, one involving his left foot and another his right.  
So his claim would still have to be denied.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Board also has considered the Veteran's lay statements in 
support of his claim.  While he no doubt sincerely believes 
he has arthritis in his toes as a result of the injuries in 
service, as a layman without any medical training and/or 
expertise, he simply is not qualified to render a medical 
opinion making this diagnosis or, of equal or even greater 
significance, etiologically linking this diagnosis to his 
military service - and, again, in particular, to the two 
injuries in question.  


This, instead, is a medical, not lay determination.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are not 
competent to render medical opinions).  He is only competent 
to comment on symptoms he may have personally experienced, 
whether during service or during the many years since, but 
not the cause of them in terms of whether there are the 
result of arthritis stemming from injuries sustained 
coincident with his military service.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 
Vet. App. 303, 310 (2007).  See also 38 C.F.R. § 3.159(a)(2) 
and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

So without further evidence to corroborate the Veteran's 
alleged condition and its purported relationship to his 
military service, VA cannot grant service connection.  
Consequently, for these reasons and bases, the preponderance 
of the evidence is against his claim, and the benefit of the 
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).  The Board, therefore, must deny his claim.


ORDER

The claim for an initial disability rating higher than 30 
percent for the left eye aphakia is denied.

The claim for service connection for arthritis of the toes 
also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


